Case 2:10-bk-14951-VK   Doc 28 Filed 09/23/20 Entered 09/23/20 10:32:21   Desc
                         Main Document    Page 1 of 4
Case 2:10-bk-14951-VK   Doc 28 Filed 09/23/20 Entered 09/23/20 10:32:21   Desc
                         Main Document    Page 2 of 4
Case 2:10-bk-14951-VK   Doc 28 Filed 09/23/20 Entered 09/23/20 10:32:21   Desc
                         Main Document    Page 3 of 4
Case 2:10-bk-14951-VK   Doc 28 Filed 09/23/20 Entered 09/23/20 10:32:21   Desc
                         Main Document    Page 4 of 4
